Citation Nr: 1811746	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  07-02 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to ratings for nodulocystic acne in excess of 10 percent prior to June 10, 2011, and in excess of 30 percent thereafter, to include on extra-schedular basis pursuant to 38 C.F.R. § 3.321 (b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel
INTRODUCTION

The Veteran served on active duty from February 1990 to February 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction was subsequently transferred to the RO in Hartford, Connecticut. 

In April 2007 a hearing was held before a Decision Review Officer (DRO) at the Hartford RO.  A copy of the transcript is associated with the record.

The Board has considered this issue on multiple occasions, including denying the claim in January 2010.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2010 the Court granted a Joint Motion for Remand (JMR) which was filed by the parties.

In August 2012 the Appeals Management Center (AMC) increased the evaluation for nodulocystic acne to 30 percent effective June 10, 2011.  This did not satisfy the Veteran's appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

When this case was most recently before the Board in May 2017, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  These records were reviewed in connection with the decision below.


FINDINGS OF FACT

1.  Prior to June 10, 2011, the Veteran's disability due to nodulocystic acne was manifested by involvement of 12 percent of the entire body and seven percent of exposed areas; there was no evidence that intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, was required for any duration.

2.  Since June 10, 2011, the Veteran's disability due to nodulocystic acne has been manifested by less than 40 percent of his face and neck affected; there was no evidence that intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, was required for any duration.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 percent prior to June 10, 2011, and in excess of 30 percent thereafter for nodulocystic acne have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.655, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a September 2007 letter.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Although such notice was sent after the initial adjudication, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the September 2007 letter fully complied with the requirements of 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b) and after the notice was provided, the case was readjudicated and an October 2007 supplemental statement of the case was provided to the Veteran.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

The Veteran was provided a hearing before a Decision Review Officer in April 2007.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

This case was remanded in May 2017 to, in pertinent part, refer the claim to the Director, Compensation Service; this was accomplished in August 2017.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Criteria

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2017).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.

Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  The evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2017); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

In cases involving a claim for an increased rating, VA's primary focus is upon the current level of the Veteran's disability.  This will include a review of medical and lay evidence of recording beginning one year prior to the time Veteran requested an increase rating.  That being said, VA will also review the history of the Veteran's disability in order to ensure that the decision regarding the current disability rating accounts for all the prior treatment and the severity of the disorder.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings.  

The Veteran's disability has been rated as 10 percent under a general set of criteria applicable to skin found at 38 C.F.R. § 4.118, Diagnostic Code 7806 (dermatitis or eczema).  Under the criteria found at Diagnostic Code 7806, a 10 percent rating is warranted for cases with at least five percent, but less than 20 percent of the entire body, or at least five percent, but less than 20 percent, of exposed areas affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period. 

A 30 percent evaluation is assigned in cases of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period. 

A 60 percent evaluation is warranted in cases of more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period. 

In Johnson v. McDonald, the Court held that topical corticosteroids constitute systemic therapy under Diagnostic Code 7806, which pertains to dermatitis or eczema, based on the plain language of the rating criteria, irrespective of whether topical corticosteroids are in fact considered to be systemic therapy from a medical standpoint.  Johnson v. McDonald, 27 Vet. App. 497 (2016).  In reversing this decision, the Federal Circuit agreed with the VA that the Court erred when it "read Diagnostic Code 7806 as unambiguously elevating any form of corticosteroid treatment, including any degree of topical corticosteroid treatment, to the level of 'systemic therapy.'"  The Federal Circuit noted that Diagnostic Code 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code."  The Federal Circuit went on to explain that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied."  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility did not mean that all applications of topical corticosteroids amount to systemic therapy.  See Johnson v. Shulkin, 862 F.3d 1351 (2017).

Alternatively, dermatitis or eczema may be evaluated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or (Diagnostic Codes 7801-7805), depending upon the predominant disability.

Under Diagnostic Code 7800, disfigurement of the head, face, or neck with one characteristic of disfigurement warrants a 10 percent evaluation.  Disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement warrants a 30 percent evaluation. 

Disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement warrants a 50 percent evaluation.  Disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement warrants an 80 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2017).

The eight characteristics of disfigurement are: scar five or more inches (13 or more centimeters) in length; scar at least one-quarter inch (0.6 centimeters) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper- pigmented in an area exceeding six square inches (39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  Id. at Note (1) (2017). 

The Board notes that the portion of the Schedule for Rating Disabilities that addresses the skin was amended effective October 23, 2008.  However, the amendments only apply to applications for benefits received by VA on or after October 23, 2008.  Since the Veteran's claim was received in June 2006, the amendment is not relevant, and therefore, it will not be discussed.  See 73 Fed. Reg. 54,708 (September 23, 2008). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt will be resolved in favor of granting the Veteran's claim.  38 U.S.C.A. § 5107 (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2017). 

The Board has reviewed all the evidence of record.  Although the Board must provide reasons or bases supporting its decision, there is no legal requirement that the Board specifically discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence for each issue as deemed appropriate, and the analysis will focus on what the evidence shows or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Background Information and Analysis

The Veteran was afforded a VA examination in July 2006 in which he reported having incisions and drainage done to some of the cystic areas, with taking an antibiotic, but mostly his current treatment was hot compresses with flare-ups.  He reported pain with flare-ups and interference with his routine activities with going to work.  He reported losing 12 days of work over 12 months due to his condition.  Physical examination showed 12 percent of the total body surface area (BSA) was affected and seven percent of the total BSA exposed areas was affected.  The examiner diagnosed nodulocystic acne with current flare-up of some chronic areas of recurrence; functional impairment was mild at baseline and moderate with flare-ups.

In his January 2007 formal appeal, the Veteran stated that he could not work due to pain and range of motion limitation.  He stated that he currently had cysts on his left ear, armpits, and groin area.

The Veteran testified at an April 2007 DRO hearing that he had several procedures to lance, drain, and excise lesions that were located in the areas around his ears, armpits, chest, and groin.  The Veteran testified that his acne was very painful.  The Veteran stated that he lost work as a result of the pain from the acne.  

In March 2008 correspondence, the Veteran stated that his cysts continued to grow on his body in many different areas causing deformities on his body.  He reported having cysts in his groin, armpit, ears, and neck that were extremely painful.  

The Veteran was afforded a VA examination on June 10, 2011, in which he reported cystic lesions generally at the same locations that were painful and would drain for several days after rupture.  He reported using warm compresses to each lesion several times per day.  Physical examination showed deep acne with deep inflamed nodules and pus-filled cysts, affecting less than 40 percent of the face and neck, and the total BSA was eight percent with exposed areas of the body of a total of three percent BSA.  The diagnosis was active nodulocystic acne with scarring.  The examiner noted that the bilateral earlobes, bilateral dorsal ears, and right and left neck had lesions that reflected an abnormal appearance.  The examiner stated that the current severity of this condition was moderately severe, that the Veteran had not been hospitalized for this condition, but that he received systemic antibiotic therapy for this condition in the past (however, had not had such treatment in the past year.)  The examiner stated that the condition did not directly impair joint range of motion or extremity function; however, as a result of painful skin lesions, there was intermittent limitation in the ability to desire to move the upper and lower extremities.  

The June 2011 examiner noted that the Veteran was a full-time corrections officer and opined that it was likely that the nodulocystic acne had markedly interfered with his employment, with a loss of an average of 12 work days per year per his report, as a result of active lesions that were either on exposed areas on the head or neck that were draining and/or needed to be covered with a dressing.  The examiner also noted that lesions, to include in the bilateral armpits or groin regions, resulted in pain and accordingly could impair his ability to perform required physical activity in a totally unrestricted fashion in his duties as a corrections officer.  The examiner stated that it was established in the medical records and by the standard of care for this condition that treatment with chronic antibiotics was recommended by treating providers as well as by surgical excision and drainage; however, the Veteran elected to not take this chronic medication based on its ineffectiveness.

Based on this June 2011 VA examination, the Veteran's disability rating was increased to 30 percent effective June 10, 2011, based on the acne affecting less than 40 percent of the face and neck.

The Veteran was afforded a VA examination in February 2013 in which he reported flare-ups of his acne chronically with eruptions of some lesions that would become inflamed and tender to palpation.  The Veteran reported that he was not on current treatment and that lesions were last incised and drained in 2000.  His acne was noted to affect less than 40 percent of his face and neck, the exposed BSA affected was four percent and total BSA was 11 percent.  The Veteran reported that he missed 40 days of work during the prior year due to this condition. 

The Board notes that the record is also replete with photographs of the Veteran's condition that have been taken into consideration.

Based on the evidence in the record, the Board finds that an evaluation in excess of 10 percent prior to June 10, 2011, and in excess of 30 thereafter is not warranted. 

To this point, the Board does not find that any other diagnostic codes will serve as a basis for increased ratings and notes that the Veteran has been granted separate disability ratings for his scars associated with his acne.

At no time during the applicable appeal period has there been objective evidence that the skin disorder required systemic therapy such as corticosteroids or other immunosuppressive drugs.  That is, although the Veteran reported being prescribed antibiotics for his acne, he indicated to the February 2013 VA examiner that this had not been the case since 2000, and he reported to the June 2011 VA examiner that he did not take chronic medication due to ineffectiveness.  

Prior to June 10, 2011, the evidence does not reveal that the skin disorder affected more than 12 percent of the entire body area or 7 percent of the exposed body area; this level of disability is contemplated by the assigned 10 percent rating under Diagnostic Code 7806.  Since June 10, 2011, the Veteran's disability has been manifested by less than 40 percent of his face and neck affected; this level of disability is contemplated by the assigned 30 percent rating under Diagnostic Code 7806.  At no time during the applicable appeal period has the skin disorder been manifested by more than 40 percent of the entire body or more than 40 percent of exposed areas affected, as required for a 60 percent rating.

Extra-Schedular Consideration

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations (or ratings) for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321 (b) (1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Director, Compensation Service, for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

In March 2017 and August 2017 the VA Director, Compensation Service, determined that none of the available evidence showed hospitalizations, surgical procedures, or ER visits due to the Veteran's acne.  The Director stated that Veteran worked as a corrections officer long enough to be eligible for retirement in the past five years.  Available evidence did not contain any reports from his employer showing interference with work due to the acne.  No unusual or exceptional disability pattern was demonstrated that would render application of the regular rating criteria as impractical.  The Director determined that entitlement to an increased evaluation on an extra-schedular basis for acne for any time period was not established.  In August 2017 the Director noted that post June 10, 2011, the Veteran reported missing 12 days of work due to the service-connected nodulocystic acne.  The Director stated that this presented evidence of marked interference with employment; however, a 30 percent evaluation was awarded effective June 10, 2011, which adequately addressed the severity of the nodulocystic acne.  Medical evidence showed the nodulocystic acne affected less than 20 percent of the body, and the Veteran received no treatment with oral or topical medications within the last 12 months.  Therefore, the Director found that the current evaluation more than adequately addressed the symptoms and severity of the nodulocystic acne disability, according to the current rating criteria.  

The Board has an opportunity to review the Veteran's claim de novo and make its own assessment as to whether an extra-schedular rating is warranted.  See, e.g., Anderson v. Shinseki, 22 Vet. App. 423, 427-28 (2009) (the Board has jurisdiction to review determinations of the Director regarding a Veteran's entitlement to an extra-schedular rating); Floyd v. Brown, 9 Vet. App. 88, 96-97 (stating that once the Board properly refers an extra-schedular rating issue to the Director for review, the appellant may "continue [ ] to appeal the extraschedular rating aspect of this claim").  The Board emphasizes that the Board's findings that referral was warranted are not tantamount to findings that an extra-schedular rating is appropriate and should be assigned.  See Anderson v. Shinseki, 22 Vet. App. 423, 426 (2009).

The Board finds that the Veteran has not had any hospitalizations of record related to his service-connected acne.  After examining the record, the Board also concludes that the Veteran's service-connected acne did not cause a marked interference with his employment.  Although "marked interference with employment" is a term of art left undefined by case law and regulations, the Board has interpreted this standard broadly.

It cannot be said that his impairment is "marked" in degree, which, although a level less than total impairment, still indicates a rather significant level of impairment not shown here.  Although Veteran's disability causes him some functional impairment, which VA examiners has described as mild to moderately severe, the evidence of records does not show that his skin disorder has resulted in marked interference with his earning capacity or employment beyond that interference contemplated by the assigned evaluation, or that it has necessitated frequent periods of hospitalization. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
 38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the acne disability, the Board finds that the preponderance of the evidence against the Veteran's claim for an extra-schedular rating.

Additional Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence provided by the Veteran in the form of his correspondence to VA, his comments to the examiners, and his testimony before the DRO in which he generally contends his disability should be rated higher than the current ratings. A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, whereas the Veteran's nodulocystic acne has not been shown by medical or lay evidence to be worse than that measured during examination, the lay evidence does not support a claim for higher ratings.

Consideration has been given to assigning additional staged rating; however, at no during the period under review does the nodulocystic acne warrant higher ratings under the schedular criteria.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Finally, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, there is no evidence that the Veteran is unable to gain or maintain substantially gainful employment due to his nodulocystic acne.  Thus, entitlement to TDIU has not been raised by the record. 


ORDER

Entitlement to ratings for nodulocystic acne in excess of 10 percent prior to June 10, 2011, and in excess of 30 percent thereafter, to include on extra-schedular basis is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


